Case 1:20-cv-08272-GBD Document9 Filed 11/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMANUEL DELACRUZ, on behalf of himself and :
all other persons similarly situated, :

 

Plaintiff,

ORDER “SSa//
-against- 20 Civ. 8272 (GBD)
HIMS, INC.,
Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle on
all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned
action, without prejudice to restoring the action to this Court’s docket if an application to restore
is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: November 23, 2020
New York, New York

SO ORDERED.

Garg, 2 Dini
DANIELS
Ope CP. District Judge

 

 
